PER CURIAM. •'Nathan Garrow (the defendant) appeals his judgment and sentences entered by the trial court after a jury found him guilty of operating a chop shop, conspiracy to commit dealing in stolen property, and four counts of dealing in stolen property.-Finding no merit in the claims of error raised on appeal, we affirm. However, a scrivener’s error appears on the last page of the defendant’s sentencing' documents where the following paragraph appears: In imposing the above sentence, the court further recommends; CT 1, & 3 YEARS-DOC F/B 2 YEARS COMMUNITY CONTROL-CTS ‘ 2,7,8,13 3 YEARS DOC F/B 2 YEARS COMMUNITY CONTROL FOLLOWED BY 5 YEARS OF PROBATION. The paragraph should read: “CTS 1 & 4 3 YEARS.... ” Accordingly, we remand for correction of the defendant’s sentencing documents. AFFIRMED; REMANDED TO CORRECT SCRIVENER’S ERROR. SAWAYA, PALMER and'TORPY, JJ., concur.